IN THE COURT OF APPEALS OF NORTH CAROLINA

                                    No. COA14-815

                                Filed: 15 December 2015

Henderson County, No. 13 CVS 1778

SOUTHEASTERN SURETIES GROUP, INC., Plaintiff,

              v.

INTERNATIONAL FIDELITY INSURANCE COMPANY and RICHARD L.
LOWRY, Defendants.


        Appeal by plaintiff from order entered 3 March 2014 by Judge Marvin P. Pope,

Jr. in Superior Court, Henderson County. Heard in the Court of Appeals 6 January

2015.


        McGuire, Wood & Bissette, P.A., by Joseph P. McGuire and Starling B.
        Underwood III, for plaintiff-appellant.

        Ellis & Winters LLP, by Matthew W. Sawchak, Leslie C. Packer, and Nora F.
        Sullivan for defendant-appellee International Fidelity Insurance Company


        STROUD, Judge.


        Plaintiff Southeastern Sureties Group, Inc., appeals trial court order granting

defendant International Fidelity Insurance Company’s motion to stay.           For the

following reasons, we affirm.

                                      I.    Background

        This case has a lengthy and complex history, beginning with Elder Cortez, who

was granted pretrial release on charges for several felonies upon posting a bond of

$600,000.00. State v. Cortez, ___ N.C. App. ___, ___, 747 S.E.2d 346, 349 (2013). Mr.
                      SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                                  Opinion of the Court



Cortez failed to appear for court and has never been found, see International Fidelity

Insurance Co. v. Apodaca, ___ F. Supp. 2d ___, (D. N.J. 2015) (Civ. No. 13-06077),

leading to proceedings arising from the bond forfeiture and eventually metastasizing

into numerous civil actions in two states including many individual and corporate

parties and three prior appeals to this Court. See id.; Cortez, ___ N.C. App.at ___,

747 S.E.2d at 349-54. Some background of this case is required for an understanding

of the issues presented in this appeal. Some of this information comes from pleadings

and documents that may not directly involve the current two parties in this appeal.

We will first summarize the background including some “facts” or allegations that

may not have been established before us on this appeal. We are not relying on any

contested facts or mere allegations in our legal analysis but include them here to the

extent needed to understand the case currently before us.

A.    Creation of Southeastern and its Relationship with International

      In 1984, Mr. Thomas Apodaca became a licensed bail bondsman. In 1987,

defendant International Fidelity Insurance Company (“International”) entered into a

contractual relationship with Mr. Apodaca which made him a bond producer for

defendant International in North Carolina (“1987 Contract”). According to defendant

International, through the contractual relationship, Mr. Apodaca wrote bonds on

behalf of International and dealt with the financial aspects of the bonds along with

ensuring that bonded individuals appeared in court. Mr. Apodaca was responsible



                                             -2-
                      SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                                  Opinion of the Court



for any sub-producers who aided him, while defendant International was responsible

as the surety of the bonds Mr. Apodaca executed on its behalf, and Mr. Apodaca was

to indemnify defendant International for any losses sustained. Although this 1987

Contract is central to many of the arguments in this case, unfortunately it is not part

of our record on appeal.

      In 1995, plaintiff Southeastern Sureties Group, Inc. (“Southeastern”) was

incorporated and Mr. Apodaca became its president. According to Mr. Apodaca,

Southeastern was the general agent for defendant International; how or when this

agency relationship arose is unclear as the only relevant contract we are aware of

was the 1987 Contract between Mr. Apodaca and defendant International,

approximately eight years before plaintiff Southeastern was incorporated.

Nonetheless, Mr. Apodaca claims that plaintiff Southeastern had a sub-agent

executing bonds on behalf of defendant International, Mr. Richard Lowry.

      In 2004, Mr. Apodaca and defendant International entered into another

contract (“2004 Contract”). Plaintiff Southeastern, which had been incorporated at

this point, is not mentioned in the 2004 Contract. The 2004 Contract states it is

between Mr. Apodaca and defendant International, and Mr. Apodaca signed the 2004

Contract only on his own behalf. The 2004 Contract sets out various terms governing

the relationship between Mr. Apodaca and defendant International including an

“APPLICABLE LAW” provision as follows:



                                             -3-
                         SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                                     Opinion of the Court



             In event of dispute or litigation, exclusive jurisdiction and
             venue shall lie in the State of New Jersey. The parties
             hereby agree that any legal action brought to enforce any
             of the rights of the parties under this agreement or arising
             out of the disputes between them shall be brought only in
             the State or Federal courts of New Jersey.

B.    The Cortez Bond Forfeiture

      Since the bond forfeiture from which this case arises has been addressed in

three prior appeals to this Court, we will use the background from one of the prior

cases and emphasize portions relating to any individual or entity as relevant to issues

raised in this appeal:

                    Twenty-nine-year-old     Elder    Giovani     Cortez
             (“defendant”) was arrested and indicted for the offenses of
             first-degree kidnapping, first-degree rape of a child under
             the age of thirteen, and taking indecent liberties with a
             child, which offenses were alleged to have occurred on 23
             August 2007. Defendant was authorized to be released
             upon the execution of a secured bond in the amount of
             $2,000,000.00, which was later reduced to $600,000.00. On
             16 September 2008, four months after defendant’s secured
             bond was reduced, defendant was released on bail subject
             to the conditions of appearance bonds executed by Tony L.
             Barnes, Larry D. Atkinson, and Richard L. Lowry in the
             amounts of $20,000.00, $10,000.00, and $570,000.00,
             respectively.
                    Mr. Barnes executed the $20,000.00 bond as an
             accommodation bondsman, and Mr. Atkinson executed the
             $10,000.00 bond as a professional bondsman, which
             rendered each a surety on their respective bonds. Because
             Mr. Lowry executed the $570,000.00 bond as a “bail agent,”
             the surety for that bond was the insurance company on
             behalf of which Mr. Lowry executed the bond. The record
             shows that, at the time the bond was executed, Mr. Lowry
             was authorized to execute bail bonds both for International


                                                -4-
         SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                      Opinion of the Court



Fidelity Insurance Company (“International”) and for
Accredited Insurance Company (“Accredited”). The
insurance company named on the face of the appearance
bond executed by Mr. Lowry was Accredited, while
International was the insurance company named on the
attached power of attorney that evidenced Mr. Lowry's
authority to execute criminal bail bonds of up to $1 million.
According to an affidavit from International’s Senior Vice
President Jerry W. Watson, International is not an
affiliate, subsidiary, or parent of Accredited, and
Accredited is, in fact, a competitor of International. Only
International received and accepted the $3,990.00 premium
paid for the execution of the $570,000.00 bond.
        In order to secure the $570,000.00 appearance bond
executed by Mr. Lowry, defendant and his wife Raquel H.
Cortez executed a promissory note in the amount of
$600,000.00, made payable to L R & M Corp, Richard
Lowry, upon the condition that, if defendant fails to appear
for any scheduled or unscheduled court date in 07 CRS
56935 in the County of Johnston, State of North Carolina
and a forfeiture issued, this note shall be due on demand.
Two deeds of trust, each representing a total indebtedness
of $300,000.00 and naming L R & M Corp and Mr. Lowry
as beneficiaries, were provided as collateral to secure the
$600,000.00 promissory note.
        On 18 February 2009, defendant failed to appear in
court, and the Johnston County Clerk of Superior Court’s
Office (“Clerk’s Office”) issued bond forfeiture notices to Mr.
Barnes, Mr. Atkinson, and International, as the sureties of
record, and to Mr. Lowry, as the bail agent for named surety
International. Each notice, which was sent using the
Administrative Office of the Courts’ Form AOC–CR–213,
indicated that the forfeiture of the bond for each surety
named on the notice would become a final judgment on 23
July 2009, unless that forfeiture was set aside upon a
party’s motion prior to that date, or unless such motion was
still pending on that date. The notices further provided
that a forfeiture will not be set aside for any reason other
than those enumerated on the form.
        On 22 July 2009, one day before the forfeitures were


                                 -5-
         SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                     Opinion of the Court



set to become final judgments, Mr. Atkinson and Mr.
Barnes as sureties, and Mr. Lowry as the bail agent for
named surety International, each indicated their intent to
move to set aside the forfeitures by signing and dating the
Motion To Set Aside Forfeiture section on the second page
of the bond forfeiture notice forms they had received from
the Clerk’s Office almost five months earlier. Although
Form AOC–CR–213 allows the movant to mark the
checkbox next to the enumerated reason that supports
their request to set aside a forfeiture, Mr. Atkinson, Mr.
Barnes, and Mr. Lowry (collectively “the Bondsmen”) did
not indicate by checkmark which of the reasons supported
their motions to set aside, and instead wrote See attached
Petition at the top of their respective notice forms. Then,
the Bondsmen and International filed a Motion for
Remission of Forfeiture (“the Remission/Set Aside Motion”)
with the Clerk’s Office, in which they collectively sought to
set forth the contended ground for relief from the order of
forfeiture.
       In this Remission/Set Aside Motion, the movants
alleged that they each signed as surety for the appearance
of the defendant in this matter. They further alleged that,
although defendant had been located in Mexico and a
federal arrest warrant had been issued for service by the
FBI and by the Mexican Federal Police, defendant had not
yet been served with any arrest warrant but would be
shortly. In support of their allegations, the movants then
attached to the motion approximately 160 pages of e-mails
chronicling Mr. Lowry’s efforts to locate defendant between
February 2009 and July 2009. In addition to attaching a
copy of the motion to the Form AOC–CR–213 they each
filed with the Clerk’s Office, copies of the Remission/Set
Aside Motion were also served on the Johnston County
District Attorney’s Office (“the DA’s Office”) and on the
attorney for the Johnston County School Board (“the
Board”).
       Neither the DA’s Office nor the Board filed
objections to the 22 July 2009 motions seeking to set aside
the forfeitures. Consequently, on 3 August 2009, the
Johnston County Clerk of Superior Court (“the Clerk”)


                                -6-
         SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                     Opinion of the Court



granted the movants’ requests to set aside the forfeitures.
On 7 August 2009, Mr. Lowry then executed a satisfaction
of the deeds of trust that had been provided by defendant
and his wife as collateral to secure the promissory note that
secured the appearance bonds. On 25 August 2009, the
Board filed a motion against defendant and the Bondsmen
pursuant to N.C.G.S. § 1A–1, Rule 60 (“the Rule 60
Motion”), in which the Board requested that the court
strike the 3 August 2009 order that set aside the
forfeitures. Although International was not named in the
motion's caption, International was served with a copy of
the Board's Rule 60 Motion, which specifically alleged that
International posted a bond in the amount of $570,000.00
for the release of defendant.
       In its Rule 60 Motion, the Board challenged whether
the form of the movants’ requests to set aside the
forfeitures sufficiently complied with the procedures set
forth in N.C.G.S. § 15A–544.5. Specifically, the Board
asserted that the 3 August 2009 order setting aside the
forfeitures should be stricken because: the movants did not
indicate by checkmark on the second side of Form AOC–
CR–213 which of the enumerated reasons supported their
motions to set aside, and such a failure, the Board argued,
was in dereliction of the requirements set forth in N.C.G.S.
§ 15A–544.5(b); the movants’ Remission/Set Aside Motion
was filed in contravention to the direction of a 12 January
2009 Administrative Order by the chief district and senior
resident superior court judges for Judicial District 11–B
that all motions to set aside a forfeiture made pursuant to
N.C.G.S. § 15A–544.5 must be filed on Form AOC–CR–213;
the documents accompanying the movants’ Remission/Set
Aside Motion were not sufficient evidence to support any of
the grounds for which a forfeiture shall be set aside
pursuant to N.C.G.S. § 15A–544.5(b); and the movants’
Remission/Set Aside Motion was not captioned as a Motion
to Set Aside Forfeiture, but rather as a Motion for
Remission of Forfeiture, which the Board alleged caused it
to believe that no objection was required to contest said
motion pursuant to N.C.G.S. § 15A–544.5(d). In response
to this motion, the Bondsmen urged the court to conclude


                                -7-
         SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                     Opinion of the Court



that the Board’s failure to object to the Remission/Set Aside
Motion pursuant to N.C.G.S. § 15A–544.5(d) caused the
forfeitures to be set aside by operation of law.
       On 12 October 2009, the trial court entered an order
denying the Board’s motion to vacate or strike the 3 August
2009 order that set aside the forfeitures. The trial court
concluded that, notwithstanding the misleading caption on
sureties’ motion, the tenuous claim of the sureties under
N.C.G.S. § 15A–544.5(b)(4)—which provides that a
forfeiture shall be set aside when the defendant has been
served with an Order for Arrest for the Failure to Appear
on the criminal charge in the case in question as evidence
by a copy of an official court record, N.C. Gen. Stat. § 15A–
544.5(b)(4) (2011)—and the sureties’ loose compliance with
this court’s administrative order governing bond
forfeitures, the Board and the DA’s Office had actual notice
of the nature of the relief sought by the sureties, failed to
object within the then-ten-day period for doing so, and the
Board made no showing that it was entitled to relief under
Rule 60(b)(1), (b)(4), or (b)(6). The Board appealed to this
Court from the trial court’s 12 October 2009 denial of its
Rule 60 Motion; the Board did not appeal from the 3 August
2009 order setting aside the bond forfeitures.
       On 19 April 2011, this Court reversed and remanded
the trial court’s denial of the Board’s Rule 60 Motion
seeking to strike the 3 August 2009 order. See Cortez I,
211 N.C. App. 198, 711 S.E.2d 876, slip op. at 14. In Cortez
I, this Court determined that the Clerk was without
authority to grant the motion because the movants’
claimed reasons for relief from forfeiture did not come
within the purview of the statute and the requisite
documentation was entirely absent. Consequently, this
Court concluded that the 3 August 2009 order, which set
aside the forfeitures, was void, and remanded the matter
with instructions for the trial court to either dismiss
Sureties’ Remission/Set Aside Motion or deny the same for
the reasons set forth herein.
       However, before this Court filed its decision in
Cortez I, defendant’s case was placed on another court
calendar and, again, defendant failed to appear. Then, on


                                -8-
         SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                      Opinion of the Court



17 November 2009, two weeks after defendant failed to
appear for the second time, and one week after the Board
gave its notice of appeal to this Court from the denial of its
Rule 60 Motion that was at issue in Cortez I, the Clerk’s
Office issued another round of bond forfeiture notices to
Mr. Barnes, Mr. Atkinson, and International, as sureties,
and to Mr. Lowry as bail agent for named surety
International. However, the sureties had not re-bonded
defendant following his initial 18 February 2009 failure to
appear; instead, this second round of forfeiture notices
were issued only for the original bonds executed by the
sureties. See Cortez II, 215 N.C. App. at ___, 715 S.E.2d at
882. Thus, in response to these second forfeiture notices,
in April 2010, the Bondsmen filed their Motion to Dismiss
and Motion to Set Aside Forfeiture, in which they asserted
that the 17 November 2009 notices of forfeiture should be
stricken, vacated and set aside, and dismissed, because the
trial court was divested of its jurisdiction to issue notices of
forfeiture once the Board gave notice of appeal from the trial
court's denial of the Board's Rule 60 Motion. After hearing
the matter, on 17 May 2010, the trial court entered an
order denying the Bondsmen’s April 2010 motions. The
Bondsmen appealed to this Court from this order.
        On 20 September 2011, in Cortez II, this Court
concluded, were we to hold that the Clerk and the court had
jurisdiction to enter and affirm the second orders of
forfeiture, the sureties would currently be liable for two
separate failures to appear and, therefore, liable for two
times the actual amount of the bonds executed in
defendant’s case. Thus, after determining that the 10
November 2009 appeal divested the Clerk and the trial
court of jurisdiction to take further action relating to the
16 September 2008 bonds so long as issues surrounding
those bonds remained subject to appellate review, this
Court vacated the trial court’s second orders of forfeiture.
        The Board then filed a motion in the trial court
requesting that the court comply with this Court’s decision
in Cortez I—which held that the 3 August 2009 order
setting aside the forfeitures was void—by either dismissing
or denying the movants’ 22 July 2009 Remission/Set Aside


                                 -9-
         SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                     Opinion of the Court



Motion. After hearing the matter, on 5 January 2012, the
trial court entered an order (“the 5 January 2012 Order”)
in which it did the following: vacated its own 12 October
2009 order that denied the Board’s Rule 60 Motion to strike
the 3 August 2009 order setting aside the forfeitures;
dismissed the movants’ 22 July 2009 Remission/Set Aside
Motion for the reasons set forth in the Cortez I decision;
and ordered that the forfeitures shall become final
judgments. The Clerk’s Office then entered an electronic
bond forfeiture judgment pursuant to the trial court’s order,
and issued a writ of execution to the Sheriff of Johnston
County (“the Sheriff”) giving notice that International must
pay $570,000.00 plus interest and fees.
        On 4 January 2012, one day before the trial court
entered its order declaring that the forfeitures were final
judgments, the Bondsmen and International together filed
a complaint (“the Bondsmen Complaint”) designated as File
No. 12 CVS 30 against defendant, the State of North
Carolina (“the State”), the Board, the Clerk, and the Sheriff.
In the Bondsmen Complaint, plaintiffs requested that the
trial court should declare that the Clerk did in fact
terminate the Plaintiffs’ contractual obligation on the
bonds when it entered its 3 August 2009 order setting aside
the forfeitures, and that, as a consequence, plaintiffs may
not be held liable on the bonds, or, in the alternative, that,
even if the Clerk’s 3 August 2009 Orders did not terminate
the contractual obligation, the State and the Board are
estopped from seeking to impose any kind of contractual
liability upon the Plaintiffs relating to the bonds to the
extent that the bonds were formerly secured by the deeds
of trust (which deeds of trust were required to be
cancelled). The Bondsmen also sought injunctive relief
pursuant to 42 U.S.C. § 1983.
        The day after the trial court entered its 5 January
2012 Order declaring that the forfeitures were final
judgments, International returned the premium it received
for defendant’s bond. Then, one week later, International
voluntarily dismissed its claims in the Bondsmen
Complaint without prejudice pursuant to N.C.G.S. § 1A–1,
Rule 41(a), and filed a separate complaint (“the


                               - 10 -
         SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                     Opinion of the Court



International Complaint”) designated as File No. 12 CVS
201 against the same defendants. In the International
Complaint, International requested that the trial court
declare that no forfeiture or judgment can be held against
International in the matter of the bonds executed to secure
the appearance of defendant, because Accredited had been
the insurance company named on the face of the appearance
bond, and because Mr. Lowry had no authority to attach
International’s Power of Attorney to an Accredited bond.
International further requested that the court declare that
it was not a party to the 5 January 2012 Order, because
neither the Board’s Rule 60 Motion nor the 5 January 2012
Order named International as a party in the caption.
       The Board then filed motions to dismiss the
Bondsmen and International Complaints pursuant to Rule
12(b)(1) and (b)(6), and on the grounds that the complaints
are impermissible collateral attacks on the trial court’s 5
January 2012 Order and are further barred by the
doctrines of res judicata, collateral estoppel, and equitable
estoppel. The State, with the Clerk, filed motions to
dismiss both complaints on similar grounds. The trial court
conducted hearings on the motions to dismiss in both
actions. On 11 April 2012, the trial court entered an order
in File No. 12 CVS 30 allowing the Board’s motion to
dismiss the claims alleged in the Bondsmen Complaint as
they relate to a declaratory judgment and to the
substantive law of contracts involving the original contract
or appearance bond between the plaintiffs and the State,
on the grounds that such claims constituted a collateral
attack on the 5 January 2012 Order that made the
forfeitures final judgments—from which the parties had
not appealed—and on the grounds that such claims were
barred by the doctrines of res judicata and collateral
estoppel. However, the motion to dismiss the claim in the
Bondsmen Complaint that sought injunctive relief for
alleged violations of 42 U.S.C. § 1983 by the State was
denied without prejudice. On the same day, the trial court
also entered an order in File No. 12 CVS 201, in which it
dismissed the claims that had been alleged in the
International Complaint against the Board, the State, and


                               - 11 -
                      SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                                  Opinion of the Court



             the Clerk, on the grounds that such claims constituted a
             collateral attack on the 5 January 2012 Order that made
             the forfeitures final judgments, and on the grounds that
             such claims were barred by the doctrines of res judicata and
             collateral estoppel. International appealed to this Court
             from the trial court’s order allowing the motions to dismiss
             the International Complaint, and the Bondsmen and L R &
             M Bailbonds, Inc. appealed from the order allowing the
             Board’s motion to dismiss the first cause of action in the
             Bondmen Complaint. The trial court certified the
             appealability of its order regarding the Bondsmen
             Complaint pursuant to N.C.G.S. § 1A–1, Rule 54(b).
                    Then, on 17 July 2012, the Board moved for
             monetary sanctions pursuant to N.C.G.S. § 15A–544.5(d)(8)
             against defendant, International, and the Bondsmen in File
             No. 07 CRS 56935—the underlying criminal case for which
             the original appearance bonds had been made—on the
             grounds that the 22 July 2009 Remission/Set Aside Motion
             was plainly frivolous and filed for the sole purpose of
             preventing the forfeitures from going into judgment. The
             Board requested that the court impose monetary sanctions
             in the amount of fifty percent of each bond against Mr.
             Barnes and Mr. Atkinson individually, and against Mr.
             Lowry and International together. On 24 August 2012, the
             court ordered that, because Mr. Atkinson and Mr. Barnes
             promptly paid their respective bonds after the 5 January
             2012 Order, and because Mr. Lowry is not a surety for the
             $570,000.00 bond, only International shall pay a sanction
             in the amount of $285,000 pursuant to N.C.G.S. § 15A–
             544.5(d)(8). International gave timely notice of appeal from
             this order. The court then stayed the execution on the civil
             judgment for monetary sanctions pursuant to the pending
             appeal; the stay was secured by a bond.


Cortez, ___ N.C. App. at ___, 747 S.E.2d at 349-54 (“Cortez III”) (emphasis added)

(citations, quotation marks, ellipses, brackets, and footnotes omitted). Ultimately, in

Cortez III, this Court affirmed all of the trial court’s orders appealed in Cortez III;


                                            - 12 -
                         SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                                      Opinion of the Court



thus, defendant International owed $570,000.00 plus interest and fees for the bond

forfeiture and $285,000.00 in sanctions. See id. at ___, 747 S.E.2d at 354.

C.     The Federal New Jersey Case Before This Appeal

       In October of 2013, defendant International filed a complaint against Mr.

Apodaca and Lisa Tate Apodaca, Mr. Apodaca’s wife, in federal court in New Jersey

for breach of contract claiming that pursuant to the 1987 Contract, Mr. Apodaca was

required to indemnify defendant International for the money it was being ordered to

pay in North Carolina for the Cortez bond forfeiture.1

D.     The North Carolina Case

       On 1 November 2013, plaintiff Southeastern filed a complaint against

defendants International and Mr. Lowry in North Carolina seeking a declaratory

judgment which would, in effect, protect plaintiff Southeastern from any claim for

indemnification for the Cortez bond. According to the allegations in the complaint,

plaintiff Southeastern was defendant International’s “general agent . . . and was

authorized to execute bail bonds for” defendant International. Plaintiff Southeastern

requested:

              (A)     That the Court declare that International was not a
                      surety on the Bond;

              (B)     That the Court declare that International’s return
                      and/or refund of premium on the Bond released
                      Southeastern from any obligation arising out of the

       1 As further discussed below, Mrs. Apodaca was later removed as a party to the New Jersey
case and plaintiff Southeastern was added as a defendant.

                                                - 13 -
                      SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                                   Opinion of the Court



                    Bond and waived any claim against Southeastern
                    relating to the Bond;

             (C)    That the Court declare that the actions and
                    omissions of International and Mr. Lowry resulting
                    in the release of the collateral securing the Bond, the
                    imposition of sanctions of $285,000 by the court, the
                    Forfeiture becoming final and a loss on the Bond
                    that was unnecessary and avoidable released and
                    discharged Southeastern from any obligation under
                    the Bond;

             (D)    That the Court declare that International’s breach
                    of duty and negligence in connection with the Bond
                    precludes any recovery against Southeastern
                    relating to the Bond;

             (E)    That Southeastern have and recover judgment
                    against International in an amount in excess of
                    $15,000, plus interest thereon at 8% per annum;

             (F)    That International be estopped from claiming that it
                    was the insurance company on the Bond and/or that
                    the Bond is enforceable;

             (G)    That Southeastern have a trial by jury;

             (H)    That the costs of this action be taxed to International
                    and Mr. Lowry; and

             (I)    That Southeastern have such further relief as the
                    Court may deem just and proper.

      On or about 21 November 2013, defendant International amended its

complaint pending in the federal court in New Jersey, removing Mrs. Apodaca as a

named defendant and adding Southeastern as a defendant. On 27 December 2013,

in the North Carolina case, defendant International filed a motion to dismiss plaintiff


                                             - 14 -
                        SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                                    Opinion of the Court



Southeastern’s claims or, in the alternative, “stay proceedings in favor of an already

filed action in the U.S. District Court for the District of New Jersey.” On or about 27

January 2014, plaintiff Southeastern filed a motion “to enjoin International Fidelity

Insurance Company from proceeding with its parallel action in New Jersey[,]”

(original in all caps), stating:

                     Pursuant to Rule 65 of the North Carolina Rules of
              Civil Procedure, Plaintiff Southeastern Sureties Group,
              Inc. (“Southeastern”) moves to enjoin International
              Fidelity Insurance Company (“International”) from
              proceeding in a parallel lawsuit filed by International
              relating to the same subject matter in the U.S. District
              Court of the District of New Jersey, Civil Action No. 13-CV-
              6077 (the “NJ Action’[’]), against Southeastern and its
              president, Thomas M. Apodaca (“Mr. Apodaca”).
                     The NJ Action and this lawsuit (the “NC Action”)
              arise out of a forfeiture on an Appearance Bond for Pretrial
              Release filed September 17, 2008 for the defendant Elder
              G. Cortez (“Mr. Cortez”) in the amount of $570,000 in File
              No. 07 CRS 56935 in Johnston County, North Carolina (the
              “Cortez Bond”).          Prior to International’s adding
              Southeastern as a party to the NJ Action, Southeastern
              filed this NC Action, seeking to establish that
              Southeastern has no liability relating to the Cortez Bond
              and alternatively to recover damages from International
              based upon its misconduct in connection with the bond.
                     In the absence of injunctive relief, International’s
              prosecution of the NJ Action will interfere unduly and
              inequitably with the progress of this NC Action and with
              the establishment of Southeastern’s rights properly
              justiciable in this Court. The NJ Action will also be unduly
              annoying, vexatious and harassing to Southeastern and
              Mr. Apodaca. Southeastern has no adequate remedy at law
              and will suffer irreparable damage in the event
              International is not enjoined from proceeding with the NJ
              Action.


                                              - 15 -
                     SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                                 Opinion of the Court




On 10 February 2014, defendant Mr. Lowry filed a motion to dismiss plaintiff

Southeastern’s complaint.

      On 3 March 2014, the trial court entered orders denying plaintiff

Southeastern’s motion to enjoin, denying defendant International’s motion to

dismiss, and granting defendant International’s motion to stay. The order granting

the motion to stay found:

            1.     This action was filed in Henderson County, North
                   Carolina on November 1, 2013 contesting the
                   validity of a bond executed on a criminal Defendant
                   by the name of Cortez in 2008 in Johnston County,
                   North Carolina (not Henderson County, North
                   Carolina). The Plaintiff alleges that the Plaintiff
                   was an agent of the Defendant International
                   Fidelity Insurance Company (IFIC) but that
                   Defendant Lowry was not authorized to attach
                   IFIC’s Power of Attorney to the bond issued in the
                   Cortez criminal action. Other causes of action raised
                   by the Plaintiff in this action against IFIC include
                   Declaratory Judgment action, breach of duty,
                   negligence and allegations that IFIC is estopped to
                   deny invalidity of the bond. This Court specifically
                   notes that all issues concerning the Defendant
                   Cortez bond forfeiture in Johnston County, North
                   Carolina have been resolved by the decision of the
                   North Carolina Court of Appeals.

            2.     A suit was initiated in the United States District
                   Court for the District of New Jersey captioned
                   International    Fidelity   Insurance     Company
                   (hereinafter referred to as “IFIC”), Plaintiff vs.
                   Thomas M. Apodaca (hereinafter referred to as
                   “Apodaca”) on October 11, 2013 in file #13-CV-6077
                   wherein IFIC was seeking indemnification from


                                           - 16 -
       SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                   Opinion of the Court



     Defendant Apodaca regarding losses with the bond
     issued in the Cortez criminal action. This federal
     suit was amended on November 21, 2013 by the
     Plaintiff IFIC by adding Southeastern Sureties
     Group,    Inc.   (hereinafter   referred     to    as
     “Southeastern”) as a party Defendant in the New
     Jersey action subsequent to the filing of this action
     in Henderson County.

3.   Plaintiff Southeastern Sureties Group, Inc.
     (Southeastern) is a North Carolina legal entity
     utilized by Apodaca in his bonding business.
     Exhibits from the Secretary of State of North
     Carolina and the North Carolina Department of
     Insurance indicate that Apodaca is the registered
     agent, President and sole officer of Southeastern.
     Bail bondsman statutes for the State of North
     Carolina require a natural person to write bail
     bonds.
     Documentation       from     the     North    Carolina
     Department of Insurance verifies that Apodaca is
     licensed to write bonds for the Defendant IFIC in the
     State of North Carolina. Plaintiff Southeastern
     Sureties Group, Inc. and Apodaca appear to this
     Court to be one entity in [(sic)] the same for matters
     pertaining to the criminal Cortez bond which the
     subject matter of this North Carolina and New
     Jersey causes of action.

4.   Apodaca has not been made a party Plaintiff to this
     cause of action 13 CVS 1778 in Henderson County.
     IFIC did not have a contractual relationship with
     Southeastern regarding surety bonds in North
     Carolina.

5.   The issues in the above captioned matter include the
     following:
            a.    Was the Defendant IFIC surety on the
                  Cortez bond?
            b.    Did Defendant IFIC release Plaintiff


                             - 17 -
         SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                     Opinion of the Court



                    Southeastern Sureties Group, Inc.,
                    (Southeastern) from the bond?
             c.     Has Defendant IFIC waived any claim
                    against the Plaintiff Southeastern?

6.    Issues in the federal action in New Jersey are
      identical in that the Plaintiff IFIC in New Jersey is
      seeking indemnification from Apodaca for costs,
      fees, damages or fines incurred by Plaintiff IFIC in
      the criminal Cortez bond pursuant to a contract
      between Plaintiff IFIC and Apodaca which contains
      an indemnification agreement.

7.      The Plaintiff IFIC and Defendant Apodaca selected
        their exclusive forum in 2004 pursuant to Paragraph
        24 of the contract being sued upon in the New Jersey
        federal action by the following language:
        APPLICABLE LAW:            In event of dispute or
litigation, exclusive jurisdiction and venue shall lie in the
State of New Jersey. The parties hereby agree that any
legal action brought to enforce any of the rights of the
parties under this agreement or arising out of any disputes
between them shall be brought only in the State or Federal
courts of New Jersey.

8.    This Court has considered factors designated under
      NCGS 1-75.12 including the nature of the case, the
      exclusive forum selected by the parties in 2004 (prior
      to the execution of the Cortez bond), the convenience
      of witnesses, applicable law, inappropriate choice of
      forum by the Plaintiff in 13 CVS 1778 and other
      practical considerations.

9.    Plaintiff Southeastern argues substantive law from
      the State of New Jersey including matters such as
      the “Entire Controversy Doctrine”; the alleged fact
      that IFIC waived exclusive forum selection by filing
      suits in North Carolina regarding the Cortez
      criminal bond; and the inconsequential fact that
      IFIC moved its national headquarters from the


                               - 18 -
               SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                            Opinion of the Court



             State of New Jersey to the State of California. The
             Court has considered these matters and finds that
             these substantive issues may be raised by the
             Plaintiff Southeastern and/or Apodaca in the New
             Jersey Federal District Court if they choose to do so;
             however they are inapplicable in this North Carolina
             cause of action.

The trial court then concluded:

      1.     This matter is properly before the Court and the
             Court has jurisdiction of the subject matter of this
             action.

      2.     The real parties in interest to this action by contract
             selected the State of New Jersey as the exclusive
             legal forum and venue for determination of all
             disputes arising between Apodaca and IFIC.

      3.     Apodaca and Plaintiff Southeastern Sureties Group,
             Inc. are one in [(sic)] the same entity for the purpose
             of this North Carolina cause of action.

      4.     The New Jersey federal suit was chronologically
             first filed for the indemnification issues created
             and/or caused by the Cortez criminal bond forfeiture
             in Johnston County, North Carolina.

      5.     Litigation of the matter in New Jersey involves the
             same matters in the above captioned action in the
             State of North Carolina and is parallel and
             duplicative in content.

      6.     It is in the best interests of the parties in this
             Henderson County, North Carolina cause of action
             to litigate issues raised in File #13-CV-6077 in the
             Federal District Court for the District of New Jersey
             prior to proceeding further in the case at bar.

The trial court then ordered:


                                      - 19 -
                      SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                                  Opinion of the Court




             1.    That Defendant IFIC’s Motion of December 23, 2013
                   to Stay Proceedings until the completion of the
                   action filed in the United States District Court for
                   the District of New Jersey in File # 13-CV-6077 be
                   and is hereby GRANTED.

             2.    Further proceedings in this North Carolina matter
                   shall be stayed pending conclusion of litigation and
                   appeals in the United States District Court for the
                   District of New Jersey File # 13-CV-6077.

Plaintiff Southeastern appeals the order granting defendant International’s motion

to stay.

E.     The Federal New Jersey Case During This Appeal

       During the pendency of this appeal, in September of 2015, the federal New

Jersey Court proceeded with the case and heard motions for summary judgment,

sanctions, and to dismiss. See International Fidelity Insurance, ___ F. Supp. 2d ___.

The federal court addressed some of the same legal issues raised in the case before

us. See id. The federal court granted the summary judgment motion in part and

denied the motion for sanctions and to dismiss; therefore, the federal court will be

proceeding to trial on the remaining claims. See id.

F.     The North Carolina Appeal

       On 14 September 2015, this Court received a “MEMORANDUM OF

ADDITIONAL AUTHORITY” from defendant International which included the

September 2015 federal New Jersey Court decision; while the decision is not



                                            - 20 -
                      SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                                   Opinion of the Court



“additional authority” pursuant to North Carolina Rule of Appellate Procedure 28, it

is relevant to this case. See generally N.C.R. App. P. 28. Nonetheless, defendant

International presented us with the “memorandum” but made no argument regarding

its effect on this case. Because of the unusual situation, this Court requested

supplemental briefs addressing the effect, if any, of the federal ruling on this appeal.

Defendant International’s brief suggested this Court simply wait to see what happens

in the federal case because it may moot the case before us. Of course, since we are

considering an order staying the North Carolina action, simply waiting on the federal

New Jersey Court would as a practical matter affirm the trial court’s order granting

the stay. No party has filed a motion to dismiss this appeal.

      Plaintiff Southeastern’s brief addressing the federal New Jersey opinion notes

several ways in which the North Carolina order on appeal has adversely affected its

case in New Jersey. Plaintiff Southeastern notes that the New Jersey opinion “took

judicial notice of an erroneous finding and conclusion . . . which is critical” by

determining “that Apodaca and Southeastern are one entity in the same for matters

pertaining to the criminal Cortez Bond.” (Quotation marks omitted.); this particular

finding is one of the primary bases of plaintiff Southeastern’s arguments in this

appeal.   Plaintiff Southeastern also argues that the federal New Jersey opinion

“dispel[s] International’s representation [in North Carolina] that International had

paid the settlement of the Cortez Bond, when that was not the case.” Plaintiff



                                             - 21 -
                       SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                                   Opinion of the Court



Southeastern also reiterates its argument that the trial court applied the wrong

standard of the “best interest of the parties” instead of the substantial justice

standard which is required to grant a stay under North Carolina General Statute §

1-75.12. In light of the original briefs as well as the additional briefing of the parties

on this unusual case, we will address the current appeal.

                                          II.       Stay

      This case seems to present many potential legal issues including necessary

parties, real parties in interest, collateral estoppel, and judicial estoppel which could

be determinative, but those issues were not raised.          We have had substantial

difficulty addressing the issues which were actually argued, considering the absence

of crucial documents such as the 1987 Contract and the absence of argument on the

federal court decision. But we are bound by the arguments before us, and we will not

address potential arguments that are not before us on appeal. See Viar v. North

Carolina Dept. of Transp., 359 N.C. 400, 402, 610 S.E.2d 360 (2005) (“It is not the role

of the appellate courts, however, to create an appeal for an appellant.”) Although the

argument section of plaintiff Southeastern’s brief seeks to fragment the issue into 14

separate issues, the only real issue on appeal is whether the trial court abused its

discretion by granting the stay.

             When evaluating the propriety of a trial court’s stay order
             the appropriate standard of review is abuse of discretion. A
             trial court may be reversed for abuse of discretion only if
             the trial court made a patently arbitrary decision,


                                                - 22 -
                      SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                                   Opinion of the Court



             manifestly unsupported by reason. Rather, appellate
             review is limited to [e]nsuring that the decision could, in
             light of the factual context in which it was made, be the
             product of reason.

Home Indem. Co. v. Hoechst Celanese Corp., 128 N.C. App. 113, 117–18, 493 S.E.2d
806, 809–10 (1997) (citations, quotation marks, and brackets omitted).

             In determining whether to grant a stay under G.S. § 1-
             75.12, the trial court may consider the following factors: (1)
             the nature of the case, (2) the convenience of the witnesses,
             (3) the availability of compulsory process to produce
             witnesses, (4) the relative ease of access to sources of proof,
             (5) the applicable law, (6) the burden of litigating matters
             not of local concern, (7) the desirability of litigating matters
             of local concern in local courts, (8) convenience and access
             to another forum, (9) choice of forum by plaintiff, and (10)
             all other practical considerations.

Lawyers Mut. Liab. Ins. Co. of N. Carolina v. Nexsen Pruet Jacobs & Pollard, 112
N.C. App. 353, 356, 435 S.E.2d 571, 573 (1993).

      Plaintiff Southeastern challenges several of the trial court’s findings of fact

and conclusions of law. The most significant portions of the order challenged in the

current posture of the case are finding of fact 3 and conclusion of law 3, respectively:

“Plaintiff Southeastern Sureties Group, Inc. and Apodaca appear to this Court to be

one entity in [(sic)] the same for matters pertaining to the criminal Cortez bond[,]”

and “Apodaca and Plaintiff Southeastern Sureties Group, Inc. are one in [(sic)] the

same entity for the purpose of this North Carolina cause of action.”            Plaintiff

Southeastern contends that “[t]he record does not support a finding of fact that



                                             - 23 -
                      SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                                   Opinion of the Court



Southeastern and Mr. Apodaca operate as one and the same.” Although the “one and

the same” determination is labelled both as a finding of fact and a conclusion of law,

it is actually a conclusion of law since it addresses a legal conclusion about the

relationship between Mr. Apodaca and plaintiff Southeastern, which would have to

be based upon facts about the business entity and the individual. See, e.g., Statesville

Stained Glass v. T. E. Lane Construction & Supply, 110 N.C. App. 592, 597-98, 430
S.E.2d 437, 440-41 (1993) (“In the instant case, with certain exceptions not material

to the disposition of this case, the court’s findings regarding Lane’s involvement in

Lane Construction are supported by the evidence. Based on the evidence in the

record, Lane was the chief executive officer, sole shareholder, and controller of Lane

Construction. The evidence also supports the court’s findings that plaintiff at all

times dealt with Lane, and that Lane dissolved Lane Construction in July, 1989, at

which time Lane Construction owed business debts. However, these findings, even

though supported by the evidence, cannot provide the basis for the court’s conclusion

of law that Lane Construction had no will or existence separate and apart from Lane,

or that the stock control as exercised by Lane justifies piercing the corporate veil of

Lane Construction.” (quotation marks and brackets omitted)).

      Plaintiff is essentially contending that defendant International should not be

allowed to reverse pierce the corporate veil and reach through the corporation of

plaintiff Southeastern to reach the individual Mr. Apodaca. But no issue of piercing



                                             - 24 -
                          SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                                        Opinion of the Court



the corporate veil was raised or argued before this Court and considering the entirety

of the order in the context of this case, this determination appears to simply be a

poorly-worded statement which recognizes the fact that plaintiff Southeastern is

wholly owned and operated by Mr. Apodaca.2

       But plaintiff is correct that this “one and the same” determination is not

supported by the record to the extent that it could be read as a binding legal

determination of the relationship between Mr. Apodaca and plaintiff Southeastern

for purposes of this action or the federal New Jersey action. The only finding of fact

which addresses Mr. Apodaca and plaintiff Southeastern’s relationship is finding of

fact. 3:   “Plaintiff Southeastern Sureties Group, Inc. (Southeastern) is a North

Carolina legal entity utilized by Apodaca in his bonding business. Exhibits from the

Secretary of State of North Carolina and the North Carolina Department of Insurance

indicate that Apodaca is the registered agent, President and sole officer of

Southeastern.” Finding of fact 3 cannot support a conclusion of law that Mr. Apodaca

and plaintiff Southeastern are “the same entity for the purpose of this North Carolina

cause of action.” See id. Indeed, Mr. Apodaca is not even a party to this case, so the

trial court would be unable to properly make a determination as to any potential

individual liability. In addition, since no party has argued a theory of “reverse


       2 Again, we note that the 1987 Contract is not part of our record, but it initially formed the
relationship between Mr. Apodaca and defendant International before the creation of plaintiff
Southeastern.


                                                   - 25 -
                           SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                                         Opinion of the Court



piercing” of the corporate veil to impose individual liability upon Mr. Apodaca and no

party has sought to make him a party to this case in North Carolina, the conclusion

that Mr. Apodaca and Southeastern are “one and the same” was not necessary for the

trial court’s consideration of the motion to stay. Because we have concluded that the

trial court could not properly determine that Mr. Apodaca and plaintiff Southeastern

were “one and the same,” to the extent that the federal New Jersey Court did rely

upon that determination, such reliance is misplaced.

        Aside from the propriety of the trial court’s conclusion of law, we note that the

order on appeal is a stay order, which is necessarily a preliminary determination

based upon limited information. See generally N.C. Gen. Stat. § 1-75.12 (2013). A

trial court’s determination in a preliminary order of any important substantive

factual or legal issue which may affect the outcome of a case should rarely, if ever, be

solely relied upon to support a trial court’s later substantive ruling on an issue. An

order under North Carolina General Statute § 1-75.12 for a stay of proceedings is

necessarily a preliminary order which is entered before the case has been developed

by discovery.3 See generally id. In fact, North Carolina General Statute § 1-75.12(b)

recognizes that as a case develops, modification of a stay order may become necessary:



        3 An order granting a stay is comparable to a temporary injunction, so we find our Supreme
Court’s directive regarding the effect of a temporary injunction instructive: “The findings of fact and
other proceedings of the judge who hears the application for an interlocutory injunction are not binding
on the parties at the trial on the merits. Indeed, these findings and proceedings are not proper matters
for the consideration of the court or jury in passing on the issues determinable at the final hearing.”
Huskins v. Hospital, 238 N.C. 357, 362, 78 S.E.2d 116, 120-21 (1953).

                                                    - 26 -
                      SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                                  Opinion of the Court



                    (b) Subsequent Modification of Order to Stay
             Proceedings. - In a proceeding in which a stay has been
             ordered under this section, jurisdiction of the court
             continues for a period of five years from the entry of the
             last order affecting the stay; and the court may, on motion
             and notice to the parties, modify the stay order and take
             such action as the interests of justice require. When
             jurisdiction of the court terminates by reason of the lapse
             of five years following the entry of the last order affecting
             the stay, the clerk shall without notice enter an order
             dismissing the action.

N.C. Gen. Stat. § 1-75.12. We also realize that the New Jersey federal court may

have considered information which was not before either the North Carolina trial

court or this Court and that it may have reached the same conclusions even without

any reliance upon the North Carolina stay order. But since the conclusion of law, as

stated in both finding of fact 3 and conclusion of law 3, is not supported by the other

findings of fact, it was made in error and both finding of fact 3 and conclusion of law

3 should be stricken from the stay order.

      Plaintiff Southeastern also argues in its supplemental brief addressing the

federal New Jersey opinion that it “dispel[s] International’s representation [in North

Carolina] that International had paid the settlement of the Cortez Bond, when that

was not the case.” But again, the evidence presented before the federal New Jersey

court was not necessarily evidence that was before the trial court when considering

whether or not to issue a stay, the trial court made no findings on this issue, and no

argument was presented on this issue until the supplemental briefs to this Court filed



                                            - 27 -
                           SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                                         Opinion of the Court



after the New Jersey order, so we cannot address this factual issue. As we have

previously noted, plaintiff Southeastern is able to pursue a modification of the stay

“as the interests of justice require.”4 N.C. Gen. Stat. § 1-75.12.

        Plaintiff Southeastern also contends that the trial court used the wrong

standard, in concluding that a stay is in the “best interests” of the parties and not

that it would work “substantial injustice” for the case to be tried in North Carolina.

But reading the entire order and its findings and conclusions in context, it is apparent

that the trial court considered the relevant factors in Lawyers Mut. Liab. Ins. Co. of

N. Carolina, 112 N.C. App. at 356, 435 S.E.2d at 573. The stay order does not have

to use the “magic words” of “substantial injustice” where it is clear from the entire

order that the trial court was in fact considering the appropriate factors and making

the proper determination pursuant to North Carolina General Statute § 1-75.12. Use

of the term “best interests” may be poor draftsmanship, but it does not rise to the

level of reversible error.

        Having addressed plaintiff Southeastern’s major arguments on appeal, we

turn back to the remainder of its argument. Plaintiff Southeastern challenges or at

least mentions virtually every finding of fact and conclusion of law in the 14 headings

in its arguments in its original brief. Most of the findings of fact are simply an


        4 This opinion should not be read as suggesting or commenting in any way on the propriety or
merit of a motion to modify pursuant to North Carolina General Statute § 1-75.12(b); we merely note
that the avenue is available for plaintiff Southeastern to pursue and modification of the stay is not the
role of this Court. See generally N.C. Gen. Stat. § 1-75.12.

                                                     - 28 -
                       SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                                   Opinion of the Court



identification of the parties, the issues, and a recitation of the long procedural history

of this case, and they are supported by the record. We note again that this is a stay

order; it is a preliminary order which does not purport to make a final determination

of any disputed fact or substantive legal issue. See generally N.C. Gen. Stat. § 1-

75.12. The trial court’s order made findings of fact regarding the relevant factors.

See Lawyers Mut. Liab. Ins. Co. of N. Carolina, 112 N.C. App. at 356, 435 S.E.2d at

573.    As noted above, the trial court’s conclusion of law regarding the legal

relationship between Mr. Apodaca and plaintiff Southeastern was not necessary for

purposes of the stay order, so the order is proper even without that conclusion of law.

Because the federal New Jersey action was filed first and all of the parties are

currently litigating the ultimate issue in this case, which is who should be liable for

the loss associated with the bond forfeiture, the trial court’s issuance of a stay was

not “a patently arbitrary decision, manifestly unsupported by reason.” See Home

Indem. Co., 128 N.C. App. at 117–18, 493 S.E.2d at 809–10. Given the multiple

parties and issues in dispute, the trial court’s order essentially “recognizes the

practical reality” that the New Jersey federal court “is better able to arrive at a more

comprehensive resolution of the litigation, given the broader scope of claims and

parties before it.” Wachovia Bank v. Harbinger Capital Partners Master Fund 1, Ltd.,

201 N.C. App. 507, 521, 687 S.E.2d 487, 496 (2009). The federal court’s well-reasoned

opinion which has determined that it is the proper jurisdiction for litigating the



                                             - 29 -
                      SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                                  Opinion of the Court



claims arising from the contractual relationships between the parties only serves to

underscore the trial court’s determination.

                                  III.   Conclusion

      We strike finding of fact 3 and conclusion of law 3 from the stay order, but

because the trial court did not abuse its discretion in granting the stay, we affirm.

      AFFIRMED.

      Judge BRYANT concurs in the result in separate opinion.

      Judge HUNTER, Jr. concurs in part and dissents in part.




                                              - 30 -
 No. COA14-815 – Se. Surs. Grp., Inc. v. Int’l Fid. Ins. Co.


      BRYANT, Judge, concurring in the result.


      I write separately to note that while I concur in the result of the majority

opinion, and concur in most of the analysis, I would affirm the trial court order

without striking its finding of fact 3 and conclusion of law 3.

      As the majority noted, this Court reviews a lower court’s order granting a stay

for abuse of discretion. See Lawyers Mut. Liab. Ins. Co. v. Nexsen Pruet Jacobs &

Pollard, 112 N.C. App. 353, 356, 435 S.E.2d 571, 573 (1993). A trial court is deemed

to have abused its discretion when its decision is patently arbitrary or manifestly

unsupported by reason. Muter v. Muter, 203 N.C. App. 129, 134, 289 S.E.2d 924, 928

(2010) (citation omitted). While the majority opinion upholds the trial court’s order

in general as one that is not arbitrary, and therefore does not constitute an abuse of

discretion, by striking finding of fact 3 and conclusion of law 3, the majority appears

to determine the trial court did abuse its discretion as to that finding and conclusion.

      With regard to the trial court’s conclusion of law 3, that Apodaca and

Southeastern are the same entity, Southeastern contends that this conclusion is in

error because it is not supported by the evidence. The majority opinion as well as a

portion of the dissenting opinion appears to agree with that contention. However, a

review of the record and the previous incarnations of this case before this Court

indicate that Apodaca was, at the time of the Cortez bonds, the sole owner and

controller of Southeastern Sureties.     Moreover, International Fidelity presented

evidence that Apodaca signed various documents on behalf of Southeastern,
                      SE. SURS. GRP., INC. V. INT’L FID. INS. CO.

                                  BRYANT J., concurrence



acknowledged his liability for the actions of Southeastern, and conducted his bail

bond/surety business in North Carolina through Southeastern.          Based on our

standard of review, I cannot agree that the trial court abused its discretion where

there was sufficient evidence for the trial court to conclude that Apodaca and

Southeastern Sureties are “one and the same entity” for purposes of granting

International’s motion to stay.

      Other than as stated above, I concur in the majority opinion.




                                            2
      No. COA 14-815 – Southeastern Sur. Grp., Inc. v. Int’l Fid. Ins. Co.

      HUNTER, JR., Robert N., Judge, concurring in part, and dissenting in part.

      I agree with the majority that this case is a bramble bush. See KARL N.

LLEWELLYN, THE BRAMBLE BUSH: THE CLASSIC LECTURES             ON THE   LAW   AND   LAW

SCHOOL. I dissent with the majority opinion only on the remedy which is required in

this matter. I also agree that North Carolina courts have subject matter jurisdiction

over the controversy based upon the record in this case and the prior pending actions

described in Cortez I, Cortez II, and Cortez III and my understanding that bond issues

and their collateral consequences are in rem or quasi in rem matters under North

Carolina law requiring resolution by state courts. N.C. Gen. Stat. § 1-75.8 (2013). I

am not convinced that under existing federal case law that in this limited area state

courts defer to federal courts. See Moses H. Cone Mem. Hosp. v. Mercury Constr.

Corp., 460 U.S. 1, 103 S. Ct. 927 (1983); see also 17A CHARLES ALAN WRIGHT, ARTHUR

R. MILLER & EDWARD H. COOPER, FEDERAL PRACTICE AND PROCEDURE § 4241 (3d ed.

1998). However, I am not sure how this matter is adjudicated given that the federal

court has been adjudicating the rights of the parties while this appeal is pending.

      Based upon these findings, the court made the legal conclusion that Thomas

Apodaca was the real party in interest in the litigation in Henderson County. I agree

with the majority. This legal conclusion was made without competent evidence to

support it.      While I agree that this evidence would show that Apodaca and

Southeastern may be in privity with one another, I am not convinced that the

corporate entity can be set aside so lightly merely based on ownership and control of

a corporation.
                     SOUTHEASTERN SUR. GRP., INC. V. INT’L FID. INS. CO.



                        Hunter, Jr., Concurring in part, and dissenting in part




      N.C. Gen. Stat. § 1-57 and Rule 17(a) of the Rules of Civil Procedure require

that every claim be prosecuted in the name of the real party in interest. Should it

appear to a court that a claim is not being prosecuted in the name of the real party in

interest, then the procedure for the court to follow is to continue the matter to give

the real party in interest an opportunity to plead or ratify the pleadings. “Where . . .

a fatal defect of the parties is disclosed, the court should refuse to deal with the merits

of the case until the absent parties are brought into the action, and in the absence of

a proper motion by a competent person, the defect should be corrected by ex mero

motu ruling of the court.” Booker v. Everhart, 294 N.C. 146, 158, 240 S.E.2d 360, 367

(1978); see Carolina First Nat’l Bank v. Douglas Gallery of Homes, Ltd., 68 N.C. App.
246, 314 S.E.2d 801 (1984).

      It does not appear from the record that Apodaca was given this opportunity.

International’s Motion to Dismiss filed on 5 February 2014 first suggests Apodaca

should have been a party. During the hearing on the motion to dismiss, International

stated, “Apodaca and International are the parties at interest here.” From then, it

was less than a month until the court entered its order granting a stay. It does not

appear from the record that Apodaca has ever been served in this case. The court has

found and concluded that Apodaca is not a party plaintiff. The record does not contain

a motion to dismiss for failure to prosecute the claim in the name of the real party in


                                              2
                    SOUTHEASTERN SUR. GRP., INC. V. INT’L FID. INS. CO.



                       Hunter, Jr., Concurring in part, and dissenting in part




interest. No party filed a third party complaint or motion to join Apodaca. I agree

that the court can raise the issue on its own, but once raised it would be an error to

enter a stay order until the real party in interest issue was resolved procedurally. I

would hold the court should not have stayed the proceedings in this case until

Apodaca intervenes, is joined, ratifies the complaint, or is given the opportunity to

plead his case. Only then may the court take action ex mero motu to make him a

party. Should the court do so it must recite findings of fact upon which such action

should be taken.




                                             3